 1                                                                     Judge Richard A. Jones
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9
10    UNITED STATES OF AMERICA,
11                              Plaintiff,         NO. CR18-190RAJ
12                    v.                           ORDER TO SEAL
13    CHRISTOPHER LEE WOOD,
14                              Defendant.
15
16         Having read the Government’s Sentencing Memorandum in the above-captioned case,
17 which has been requested to be sealed, and Government’s Motion to Seal requesting that said
18 document be allowed to remain under seal, and finding good cause,
19         It is hereby ORDERED that the Government’s Motion to Seal (Dkt. #47) is
20 GRANTED. The Government’s Sentencing Memorandum, filed under seal, shall be sealed
21 and remain sealed.
22         DATED this 6th day of December, 2019.
23
24                                                 A
25                                                 The Honorable Richard A. Jones
26                                                 United States District Judge
27
28



     ORDER TO SEAL/CHRISTOPHER LEE WOOD - 1                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CR18-190RAJ                                                         SEATTLE, WASHINGTON 98101-1271
                                                                                  (206) 553-7970
